Citation Nr: 1031601	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-05 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE


Entitlement to service connection for a bilateral leg disorder, 
including as secondary to service-connected lumbar spine 
disability.  


ATTORNEY FOR THE BOARD


S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active duty from July 1981 to January 2005.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was previously before the Board in April 2009, at which 
time it was remanded for additional development.  The case is 
now, once more, before the Board for appellate review.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2009 Board remand, the RO was instructed to take 
appropriate action to schedule the Veteran for a VA examination.  

The Veteran was scheduled for a VA examination on June 25, 2009.  
A letter notifying the Veteran of the date and time of the 
examination was sent to a Stafford, Virginia mailing address.  
The Veteran did not report to the VA examination.  A December 
2009 Supplemental Statement of the Case was sent to a different 
mailing address in Quantico, Virginia.  Given that these two 
communications were sent to two different mailing addresses, the 
Board notes that it is unclear that the letter notifying the 
Veteran of the June 2009 VA examination was sent to the correct 
mailing address and received by the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the 
circumstances, the AMC/RO should determine the Veteran's current 
mailing address and once again attempt to schedule him for a VA 
examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should attempt to verify 
the Veteran's current mailing address.

2.  Arrange for the Veteran to undergo a 
VA orthopedic examination.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any bilateral leg disorder 
shown to exist;

b) opine whether any such disorder is at 
least as likely as not related to the 
Veteran's service-connected lumbar spine 
disability;

c) if not, opine whether any such disorder 
is aggravated by the Veteran's service-
connected lumbar spine disability; and

d) provide a detailed rationale, with 
specific references to the record, for any 
opinion offered.  

3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
Veteran with a Supplemental Statement of 
the Case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


